  Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 1 of 21 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 ARGONAUT INSURANCE COMPANY,                    )
                                                )
       Plaintiff,                               )
                                                )
 v.                                             )        Case No.:
                                                )
 PEABODY ENERGY CORPORATION,                    )
 PEABODY MIDWEST OPERATIONS, LLC,               )
 PEABODY BEAR RUN MINING, LLC,                  )
 PEABODY GATEWAY NORTH MINING,                  )
 LLC, NEW MEXICO COAL RESOURCES,                )
 LLC, EL SEGUNDO COAL COMPANY,                  )
 LLC,   PEABODY    POWDER   RIVER               )
 OPERATIONS, LLC, BTU WESTERN                   )
 RESOURCES, INC.,    and PEABODY                )
 MIDWEST MINING, LLC,                           )
                                                )
        Defendants.                             )

                                       COMPLAINT

       Plaintiff Argonaut Insurance Company (“Argo” or the “Surety”), for its Complaint and

Application for Injunctive Relief (the “Complaint”) against Defendants Peabody Energy

Corporation, Peabody Midwest Operations, LLC, Peabody Bear Run Mining, LLC, Peabody

Gateway North Mining, LLC, New Mexico Coal Resources, LLC, El Segundo Coal Company,

LLC, Peabody Powder River Operations, LLC, BTU Western Resources, Inc., and Peabody

Midwest Mining, LLC (“Defendants” or “Indemnitors”), states and alleges as follows:




                                                                                      721.003
  Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 2 of 21 PageID #: 2




                                             PARTIES

       1.         Argonaut Insurance Company is an Illinois corporation maintaining its principal

place of business at 225 West Washington Street, 24th Floor, Cook County, City of Chicago,

Illinois 60606.

       2.         At all times relevant, Peabody Energy Corporation is a Missouri corporation with

its principal place of business located in St. Louis County, City of St. Louis, Missouri. Peabody

Energy Corporation may be served with process through its Registered Agent, CSC-Lawyers

Incorporating Service Company, at 221 Bolivar Street, Jefferson City, Missouri 65101.

       3.         At all times relevant, Peabody Midwest Operations, LLC is a Delaware limited

liability company. Upon information and belief, the citizenship of each of the members of Peabody

Midwest Operations, LLC is Missouri and/or Delaware. Peabody Midwest Operations, LLC may

be served with process through its Registered Agent, Corporation Service Company, at 251 Little

Falls Drive, Wilmington, Delaware 19808.

       4.         At all times relevant, Peabody Bear Run Mining, LLC is a Delaware limited

liability company. Upon information and belief, the citizenship of each of the members of Peabody

Bear Run Mining, LLC is Missouri and/or Delaware. Peabody Bear Run Mining, LLC may be

served with process through its Registered Agent, Corporation Service Company, at 251 Little

Falls Drive, Wilmington, Delaware 19808.

       5.         At all times relevant, Peabody Gateway North Mining, LLC is a Delaware limited

liability company. Upon information and belief, the citizenship of each of the members of Peabody

Gateway North Mining, LLC is Missouri and/or Delaware. Peabody Gateway North Mining, LLC

may be served with process through its Registered Agent, Corporation Service Company, at 251

Little Falls Drive, Wilmington, Delaware 19808.



                                                  2
                                                                                            721.003
  Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 3 of 21 PageID #: 3




       6.     At all times relevant, New Mexico Coal Resources, LLC is a Delaware limited

liability company. Upon information and belief, the citizenship of each of the members of New

Mexico Coal Resources, LLC is Missouri and/or Delaware. New Mexico Coal Resources, LLC

may be served with process through its Registered Agent, Corporation Service Company, at 251

Little Falls Drive, Wilmington, Delaware 19808.

       7.     At all times relevant, El Segundo Coal Company, LLC is a Delaware limited

liability company. Upon information and belief, the citizenship of each of the members of El

Segundo Coal Company, LLC is Missouri and/or Delaware. El Segundo Coal Company, LLC may

be served with process through its Registered Agent, Corporation Service Company, at 251 Little

Falls Drive, Wilmington, Delaware 19808.

       8.     At all times relevant, Peabody Powder River Operations, LLC is a Delaware limited

liability company. Upon information and belief, the citizenship of each of the members of Peabody

Powder River Operations, LLC is Missouri and/or Delaware. Peabody Powder River Operations,

LLC may be served with process through its Registered Agent, Corporation Service Company, at

251 Little Falls Drive, Wilmington, Delaware 19808.

       9.     At all times relevant, BTU Western Resources, Inc. is a Delaware corporation with

its principal place of business located in St. Louis County, City of St. Louis, Missouri. BTU

Western Resources, Inc. may be served with process through its Registered Agent, Corporation

Service Company, at 251 Little Falls Drive, Wilmington, Delaware 19808.

       10.    At all times relevant, Peabody Midwest Mining, LLC is an Indiana limited liability

company. Upon information and belief, the citizenship of each of the members of Peabody

Midwest Mining, LLC is Indiana, Missouri and/or Delaware. Peabody Midwest Mining, LLC may




                                               3
                                                                                           721.003
   Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 4 of 21 PageID #: 4




be served with process through its Registered Agent, Corporation Service Company, at 135 North

Pennsylvania Street, Suite 1610, Indianapolis, Indiana 46204.

                                   JURISDICTION AND VENUE

        11.     This Court has personal jurisdiction over each of the Indemnitors because, upon

information and belief: (1) they all maintain systematic and continuous minimum contacts within

the State of Missouri, and particularly within this District; (2) all or a substantial part of the events

or omissions giving rise to the claims alleged in this lawsuit occurred, or a substantial part of

property that is the subject of this action is situated, in this District; and (3) Indemnitors

contractually agreed that, “[i]in any legal proceeding brought by or against the Surety that in any

way relates to [the General Indemnity Agreement], each Indemnitor for itself and its property,

irrevocably and unconditionally submits to the exclusive jurisdiction, at the sole exclusive option

of the Surety [here, the United States District Court for the Eastern District of Missouri], of the

courts in any state in which . . . any Contract is performed. Indemnitors hereby irrevocably and

unconditionally submit to the jurisdiction of said courts and waive and agree not to assert any

claim that they are not subject to the jurisdiction of any such court.” See Exhibit B, ¶ 26.

        12.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the

amount in controversy between these parties exceeds $75,000, exclusive of interest and costs, and

the dispute is between citizens of different states.

        13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because all or a

substantial part of the events or omissions giving rise to the claims alleged in this lawsuit occurred,

or a substantial part of property that is the subject of this action is situated, in this District.




                                                    4
                                                                                                      721.003
  Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 5 of 21 PageID #: 5




                                  NATURE OF THE CASE

       14.    At the request of Peabody Energy Corporation, Argo, as Surety, issued the

following bonds at the request of Indemnitors:

    Bond         Principal Name                       Obligee Name            Bond Amount
   Number
 SUR0024108 Peabody Powder River                 State of Wyoming               $75,000,000
            Mining, LLC
 INT0050708 Wambo Coal Pty LTD                   Taiwan Power Company              $400,000
 SUR0024106 Peabody Midwest Mining,              State of Indiana,              $20,230,280
            LLC                                  Department of Natural
                                                 Resources
 SUR0024109 Peabody Powder River                 United States of America -     $14,427,000
            Mining, LLC                          USDI Bureau of Land
                                                 Management
 SUR0056755 Wanda J. Martin                      State of Missouri, Office          $10,000
                                                 of Notary Public
 INT0048808 Wambo Coal Pty LTD                   Taiwan Power Company              $400,000
 INT0048810 Wilpinjong Coal Pty LTD              Taiwan Power Company              $400,000
 SUR0024105 Peabody Natural Resources            Mining and Minerals            $43,223,730
            Company                              Division of the Energy,
                                                 Minerals & Natural
                                                 Resources Department
 SUR0024092 Peabody Coulterville                 United States Army Corps            $8,000
            Mining, LLC                          of Engineers, St. Louis
                                                 District
 SUR0024097 Sage Creek Holdings, LLC             State of Colorado, State            $1,000
                                                 Board of Land
                                                 Commissioners
 SUR0032325 Sage Creek Holdings, LLC             State of Colorado, State            $1,000
                                                 Board of Land
                                                 Commissioners
 INT0054604     Peabody Australia Mining         Newcastle Coal                $9,163,084.19
                Pty LTD                          Infrastructure Group Pty
                                                 Limited
 INT0048199     Peabody Energy Australia         DBCT Management Pty          $12,315,351.56
                Pty LTD                          Ltd
 INT0053947     Peabody Coppabella Pty           State of Queensland            $199,692.57
                LTD
 INT0054605     Peabody (Burton Coal) Pty        State of Queensland           $8,014,703.49
                LTD
 INT0048200     Peabody (Bowen) Pty LTD          State of Queensland           $5,689,900.00



                                                 5
                                                                                         721.003
   Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 6 of 21 PageID #: 6




 INT0048202      Wambo Coal Pty LTD               The Minister for Natural $6,694,000
                                                  Resources NSW
 INT0048203      Wilpinjong Coal Pty LTD          The Minister for Natural $6,694,000
                                                  Resources NSW
                                                     TOTAL PENAL SUM: $202,871,741.81

(collectively, the “Bonds”).

        15.    The Bonds are predominately reclamation-type bonds issued to public entities and

were and are presumably required for the Bond principals’ continuing and ongoing business

operations.

        16.    The Indemnitors have failed to release the Surety from the Bonds or to post

sufficient collateral despite Argo’s written letters on August 28, 2020, October 23, 2020 and

October 27, 2020, demanding the same. True and accurate copies of these letters are collectively

attached herein as Exhibit A.

        17.    The total face amount of unreleased or potential liability of the Surety under the

Bonds is $202,871,741.81.

        18.    In consideration for and specifically to induce the Surety to furnish the Bonds, the

Indemnitors executed a General Indemnity Agreement on or about April 3, 2017 (the “GIA”). A

true and correct copy of the GIA is attached hereto as Exhibit B.

        19.    Under the GIA, the Indemnitors jointly and severally agreed, among other things,

that:

               12. Surety’s Rights to Release of Bonds and Indemnitors Waiver.
               …[W]ithin thirty (30) days of receipt of the Surety's written demand,
               the Indemnitors shall procure the full and complete release of the
               Bond(s) by providing competent written evidence of release satisfactory
               to the Surety, in its sole discretion. If Indemnitors fail to provide the
               aforementioned release Indemnitors shall, within an additional seven (7)
               days, provide the Surety with collateral in the amount of 100% of all
               unreleased liability under the Bond(s). The liability shall be determined
               at the time of the Surety's written demand. Collateral will be in the form
               of (a) an irrevocable letter of credit in form, content, and issued by a


                                                 6
                                                                                             721.003
  Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 7 of 21 PageID #: 7




               financial institution acceptable to the Surety; (b) a pledged money
               market account, in the form, content, and issued by a financial
               institution acceptable to the Surety; and/or (c) other collateral in form,
               content, and substance acceptable to the Surety, in its sole discretion.
               Collateral previously provided to the Surety may be utilized to establish
               compliance with this provision. If the liability subsequently increases,
               then it is the Indemnitors’ responsibility to ensure continued compliance
               with this provision at all times.

               The Indemnitors waive, to the fullest extent permitted by law, each and
               every right that they may have to contest this requirement to provide
               collateral under this Agreement (individually and collectively, the
               "Collateral Requirement"). The Indemnitors stipulate and agree that the
               Surety will suffer irreparable harm and will not have an adequate
               remedy at law should Indemnitors fail to perform the Collateral
               Requirement and further agree as a result that the Surety is entitled to
               specific performance of the Collateral Requirement. The Surety's failure
               to act to enforce its right to specific performance shall not be construed
               as a waiver of that right, which right may be enforced at any time at the
               Surety's sole discretion…

       Exhibit B, ¶ 12.

       20.     The Surety relied on this provision and all other provisions of the Bonds (including

paragraph 11 setting out the Indemnitors’ joint and several, full power and authority to execute the

GIA and ability to obtain the Bonds upon demand), in issuing the Bonds.

       21.     This dispute involves the unconditional rights of the Surety and specific obligations

of the Indemnitors, who are jointly and severally liable upon demand, to procure the full and

complete release of the Bonds or to provide collateral of 100% of all unreleased liability under the

Bonds. The Surety opted to exercise its unconditional rights under paragraph 12 of the GIA, based

on its belief that the financial condition of the Indemnitors has been or is deteriorating and/or that

some other change may adversely impact the Surety’s risk under the Bonds.

       22.     The Surety sent letters on August 28, 2020, October 23, 2020 and October 27, 2020

to the Indemnitors, demanding that each procure the full and complete release of the Bonds (which

are in the aggregate penal amount of $202,871,741.81). See Exhibit A.


                                                  7
                                                                                                721.003
  Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 8 of 21 PageID #: 8




          23.   Upon information and belief, the letters attached to this Complaint as Exhibit A

were received by the Indemnitors.

          24.   The letters also assert a demand, pursuant to paragraph 12 of the GIA, that each

Indemnitor provide sufficient collateral to the Surety.

          25.   Among other things, an acceptable form of collateral under the GIA is an

irrevocable letter of credit in form, content, and issued by a financial institution acceptable to the

Surety.

          26.   The Indemnitors are jointly and severally liable to the Surety to provide the

requested collateral.

          27.   To date, Indemnitors have provided $75,000,000 in collateral to the Surety; but this

is not sufficient to protect the Surety under the circumstances at issue here.

          28.   Accordingly, Indemnitors are currently required to either: (1) procure the full and

complete release of the Bonds (in the aggregate penal amount of $202,871,741.81); or (2) provide

collateral for up to 100% of all unreleased liability under the Bonds, or $127,871,741.81 in

additional collateral, to the Surety, pursuant to the terms of the GIA.

          29.   In the October 27, 2020 letters to the Indemnitors, the Surety demanded “an

additional $65,000,000 in collateral to [the Surety] immediately;” this demand was specifically

made “without prejudice to [the Surety’s] right to seek full collateral in the future and is made

pursuant to a full reservation of rights.” (Exhibit A, October 27, 2020 Letters to Indemnitors).

          30.   Despite the written letters which are attached as Exhibit A, Indemnitors failed or

refused to: (1) procure the full and complete release of the Bonds (in the aggregate penal amount

of $202,871,741.81); or (2) provide an irrevocable letter of credit in favor of the Surety, or other

form of collateral acceptable to the Surety. Therefore, Indemnitors have disregarded, failed and/or



                                                  8
                                                                                                721.003
  Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 9 of 21 PageID #: 9




refused to perform their specific obligations and agreements, which are joint and several, set forth

in the GIA.

       31.      Indemnitors are, therefore, jointly and severally in default pursuant to paragraph 10

of the GIA.

       32.      The continuing and ongoing operation of the Bond principals, which must be

conducted in accordance with the laws of the applicable public jurisdictions, expose the Surety to

substantial future damages unless the Bonds are released as required by the terms of the GIA.

       33.      The Surety seeks and is entitled to equitable relief and specific performances of the

obligations of the Indemnitors under the GIA.

       34.      The Surety requests that this Court issue an Order compelling Indemnitors to obtain

Surety’s release from the Bonds or to furnish an irrevocable letter of credit in favor of the Surety

in an amount acceptable to the Surety, but not to exceed 100% of all unreleased liability under the

Bonds (an additional $127,871,741.81), plus additional funds of $150,000 necessary to secure the

expenses, court costs, and attorneys’ fees incurred or at this point anticipated to be incurred in the

future, in enforcing the GIA.

       35.      The Surety has met all conditions precedent to filing this action.

                                      CAUSES OF ACTION

              COUNT ONE: Specific Performance to Procure a Full and Complete
                                  Release of the Bonds

       36.      The Surety repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation were fully set forth here again at length.

       37.      The parties entered into the GIA, as aforesaid.

       38.      The Indemnitors are jointly and severally liable under the GIA, as aforesaid.




                                                  9
                                                                                                721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 10 of 21 PageID #: 10




        39.     Sufficient consideration exists with respect to the GIA; namely, the Indemnitors

agreed to the language of paragraph 12, among other terms of the GIA, and in reliance thereon the

Surety issued the Bonds.

        40.     The Indemnitors each jointly and severally bargained for, stipulated to, agreed, and

understood all the terms of the GIA, including each of their specific obligations therein.

        41.     Indemnitors received the benefit of their bargain because the Surety, at the request

and direction of the Indemnitors, furnished them with the Bonds.

        42.     The explicit and unambiguous language of the GIA affords the Surety with the sole

discretion to determine if (a) the Indemnitors’ financial condition has been or is believed to be

deteriorating or (b) there has been or is believed to be some other change that adversely impacts

the Surety’s risk under the Bonds.

        43.     Upon information and belief, the Indemnitors’ financial condition has been or is

deteriorating or there has been or is some other change that adversely impacts the Surety’s risk

under the Bonds.

        44.     Accordingly, the Surety has the right to demand the Indemnitors to, jointly and

severally, cause the release of the Bonds or provide collateral of 100% of all unreleased liability

under the Bonds if the Bonds are not so released.

        45.     Despite the explicit and unambiguous language of the GIA and the written letters

from the Surety (Exhibit A), Indemnitors have failed or refused to perform or honor their joint

and several obligations to procure the full and complete release of the Bonds or post the requested

collateral as aforesaid.

        46.     On August 28, 2020, October 23, 2020 and October 27, 2020, the Surety sent letters

to Indemnitors and specifically sought the procurement of the full and complete releases of the



                                                 10
                                                                                              721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 11 of 21 PageID #: 11




Bonds or collateral up to 100% of all unreleased liability under the Bonds (an additional

$127,871,741.81), in accordance with Paragraph 12 of the GIA and to secure enforcement of the

unconditional rights of the Surety.

        47.    Despite these demands, Indemnitors failed or refused to perform their specific

obligations under the GIA, as aforesaid.

        48.    The Indemnitors have stipulated and agreed that the Surety will suffer irreparable

harm and will not have an adequate remedy at law as a result of the Indemnitors having failed to

post the requested collateral following their failure or refusal to release the Bonds as demanded in

the letters attached as Exhibit A.

        49.    The Indemnitors have also agreed that the Surety is entitled to specific performance

of the collateral requirements of the GIA, because the Surety will suffer irreparable harm and does

not have an adequate remedy at law (by reason of Indemnitors’ failure to post the requested

collateral).

        50.    Accordingly, the Surety’s remedy at law is not adequate even if monetary damages

might be available to the Surety in the future.

        51.    The Surety is therefore entitled to a decree requiring Indemnitors to specifically

perform their obligations under the GIA, namely, to return the Bonds to the Surety or post collateral

of 100% of all unreleased liability under the Bonds.

        52.    By failing to perform their specific obligation to procure the full and complete

releases of Bonds or to post the collateral as demanded, Indemnitors are in default of the GIA.

        53.    A decree of specific performance requiring Indemnitors to perform their obligations

to procure the full and complete release of the Bonds, which Indemnitors agreed to do, or to post




                                                  11
                                                                                               721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 12 of 21 PageID #: 12




the collateral requested, does not create or produce an inequity or undue hardship upon any of the

Indemnitors.

       54.     The Surety will be subjected to immediate or irreparable harm unless specific

performance is granted because it will be deprived of its contractual right to cause Indemnitors to

procure a full and complete release of the Bonds or to provide collateral in the amount of 100% of

all unreleased liability under the Bonds, thereby denying the Surety the benefit of its bargain – the

Surety would have never issued the Bonds without the Indemnitors’ consent to procure a full and

complete release of the Bonds or to provide the required collateral.

       55.     The balance of equities favors the unconditional rights of the Surety under the GIA

and the entitlement of the Surety to enforce such unconditional rights and to require the

Indemnitors to specifically perform its clear obligations thereunder.

       56.     By virtue of the foregoing facts and based on the failure and/or refusal of the

Indemnitors to perform their contractual obligations, the Surety is entitled to an equitable decree

of this Court requiring Indemnitors to perform their specific obligations under the GIA, namely,

to have the Indemnitors procure the full and complete release of the Bonds, or to provide collateral

of 100% of all unreleased liability under the Bonds (up to the total sum of $202,871,741.81).

       WHEREFORE, Plaintiff Argonaut Insurance Company respectfully prays for an equitable

decree of this Court requiring the Indemnitors, jointly and severally, to perform their specific

obligations under the GIA, namely, to procure the full and complete release of the Bonds, or to

provide collateral in the amount of 100% of all unreleased liability under the Bonds (which is an

additional $127, 871,741.81 for the total sum of $202,871,741.81); for pre-judgment and post-

judgment interest; and for such other and further relief as the Court deems just and proper under

the circumstances.



                                                 12
                                                                                               721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 13 of 21 PageID #: 13




       COUNT TWO: Specific Performance to Provide Collateral in the Form of an
                           Irrevocable Letter of Credit

       57.     The Surety repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation were fully set forth here again at length.

       58.     Despite the explicit and unambiguous language of the GIA and the written letters

from the Surety, Indemnitors have failed or refused to perform or honor their specific obligation

to provide an additional $127,871,741.81 in collateral in the form of an irrevocable letter of credit

to the Surety for the total sum of $202,871,741.81, in order to secure 100% of the unreleased

liability under the Bonds as required by paragraph 12 of the GIA.

       59.     On August 28, 2020, October 23, 2020 and October 27, 2020, the Surety sent letters

to Indemnitors, wherein the Surety specifically and unequivocally sought their joint and several

compliance with and performance of paragraph 12 of the GIA.

       60.     Despite these demands, none of the Indemnitors performed their specific

obligations under the GIA; namely, no Indemnitor provided security to the Surety in the form of

an irrevocable letter of credit in the amount of 100% of the unreleased liability of the Bonds, which

is $202,871,741.81, as required by the GIA.

       61.     The explicit and unambiguous language of the GIA affords the Surety with the sole

discretion to determine if (a) the Indemnitors’ financial condition has been or is believed to be

deteriorating or (b) there has been or is believed to be some other change that adversely impacts

the Surety’s risk under the Bonds.

       62.     The Surety’s rights, under such circumstances, include, but are not limited to, the

right to demand that the Indemnitors (each or jointly) procure the full and complete release of the

Bonds or provide collateral in the amount of 100% of all unreleased liability of the Bonds

($202,871,741.81), if Indemnitors fail to provide the release of the Bonds.


                                                 13
                                                                                               721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 14 of 21 PageID #: 14




       63.     The Indemnitors have failed or refused to perform their specific obligations to

procure the release of the Bonds or provide collateral of all unreleased liability under the Bonds,

as demanded.

       64.     By failing to perform their specific obligation to see to the release of the Bonds or

to provide collateral in an amount of 100% of all unreleased liability under the Bonds, Indemnitors

are in default of and have breached the GIA.

       65.     The losses the Surety may sustain as a result of having issued the Bonds, enforcing

the terms of the GIA, and not receiving collateral from the Indemnitors in the form of an

irrevocable letter of credit of 100% of all unreleased liability under the Bonds ($202,871,741.81),

is currently unascertainable and unliquidated.

       66.     Accordingly, the Surety’s remedy at law is not adequate even if monetary damages

might be available to the Surety in the future, and the Surety is therefore entitled to a decree

requiring Indemnitors to specifically perform their obligations under the GIA.

       67.     Paragraph 12 of the GIA provides, in pertinent part (emphasis added):

               The Indemnitors waive, to the fullest extent permitted by law, each
               and every right that they may have to contest this requirement to
               provide collateral under this Agreement (individually and
               collectively, the “Collateral Requirement”). The Indemnitors
               stipulate and agree that the Surety will suffer irreparable harm
               and will not have an adequate remedy at law should Indemnitors
               fail to perform the Collateral Requirement and further agree as a
               result that the Surety is entitled to specific performance of the
               Collateral Requirement.

Exhibit B, ¶ 12. Accordingly, Indemnitors stipulated and agreed that the Surety will suffer

irreparable harm and that the Surety will not have an adequate remedy at law if Indemnitors fail

or refuse to provide adequate collateral.

       68.     The Indemnitors specifically bargained for, stipulated to, and understood all the

terms of the GIA, including each of their specific obligations therein.

                                                 14
                                                                                              721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 15 of 21 PageID #: 15




        69.    Indemnitors received the benefit of their bargain because the Surety, at their request

and direction, furnished them with the Bonds. A decree of specific performance requiring

Indemnitors to perform their obligations to procure the full and complete release of the Bonds or,

if they are unable to do so, to provide the Surety with collateral of 100% of all unreleased liability

under the Bonds, which Indemnitors agreed to do, does not create or produce an inequity or undue

hardship on any of the Indemnitors.

        70.    The Surety will be subjected to immediate or irreparable harm and will not have an

adequate remedy at law because Indemnitors have failed or refused to procure a full and complete

release of the Bonds.

        71.    Therefore, the Indemnitors must specifically perform their obligations under the

GIA by, among things, providing collateral in the form of an irrevocable letter of credit for 100%

of the unreleased liability under the Bonds (which is an additional $127, 871,741.81 for the total

sum of $202,871,741.81).

        72.    If the Surety is not granted an equitable decree by this Court requiring Indemnitors

to provide collateral in the form of the irrevocable letter of credit, then the Surety will be denied

the benefit of its bargain – the Surety never would have issued the Bonds without the Indemnitors’

consent to procure the full and complete release of the Bonds or otherwise provide sufficient

collateral.

        73.    The balance of equities favors the unconditional rights of the Surety under the GIA

and the entitlement of the Surety to enforce such unconditional rights and to require the

Indemnitors to specifically perform its clear obligations thereunder.

        74.    By virtue of the foregoing facts and based on the failure and/or refusal of the

Indemnitors to perform their specific contractual obligations, the Surety is entitled to an equitable



                                                 15
                                                                                                721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 16 of 21 PageID #: 16




decree of this Court requiring Indemnitors to perform their specific obligations, which the

Indemnitors are specifically obligated to perform under the GIA, to provide collateral in the form

of an irrevocable letter of credit for 100% of the unreleased liability under the Bonds.

       WHEREFORE, Plaintiff Argonaut Insurance Company respectfully prays for an equitable

decree of this Court requiring the Indemnitors, jointly and severally, to perform their specific

obligations which the Indemnitors are specifically obligated to perform under the GIA, namely,

to provide collateral in the form of an irrevocable letter of credit for 100% of the unreleased

liability under the Bonds of up to an additional $127, 871,741.81, for the total sum of

$202,871,741.81; for pre-judgment and post-judgment interest; and for such other and further

relief as the Court deems just and proper under the circumstances.

                             COUNT THREE: Breach of Contract

       75.     The Surety repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation were fully set forth here again at length.

       76.     As set forth above, the GIA is a contract between the parties, as sufficient

consideration exists.

       77.     The Surety has met its obligations by issuing the Bonds.

       78.     However, the Indemnitors have failed or refused to perform or honor their specific

obligations under the GIA to procure the full and complete release of the Bonds and/or to provide

collateral in an amount to secure 100% of the unreleased liability in connection with the Bonds,

despite the written demands from the Surety.

       79.     The Indemnitors’ failure and/or refusal to perform or honor their specific

obligations under the GIA constitutes a default under and resulting breach of the GIA.




                                                 16
                                                                                              721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 17 of 21 PageID #: 17




       80.       As a result of the Indemnitors’ default under and resulting breach of the GIA, the

Surety has sustained and will sustain significant damages. Specifically, the Surety will be subjected

to immediate or irreparable harm, in that the Indemnitors may be unable to perform or meet their

specific obligations under the GIA and/or the Surety will be unable to secure enforcement of its

unconditional rights thereunder.

       WHEREFORE, Plaintiff Argonaut Insurance Company respectfully prays for judgment in

its favor, and against Indemnitors, jointly and severally, on its claim for breach of contract; that

judgment be rendered against Indemnitors jointly and severally for damages in excess of $75,000,

exclusive of interest and costs, but otherwise to be proven at trial; additional funds of $150,000

necessary to secure the expenses, court costs, and attorneys’ fees incurred or at this point

anticipated to be incurred in the future, in enforcing the GIA; for pre-judgment and post-judgment

interest; and for such other and further relief as the Court deems just and proper under the

circumstances.

                             COUNT FOUR: Declaratory Judgment

       81.       The Surety repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation were fully set forth here again and length.

       82.       As set forth above, the Indemnitors have failed or refused to perform or honor their

specific obligations under the GIA to procure the full and complete release of the Bonds or to

provide collateral in an amount to secure 100% of the unreleased liability under the Bonds, despite

the Surety’s written letters demanding the same.

       83.       There are actual and justiciable controversies between the Surety and the

Indemnitors because the Surety has a legally protectable interest at stake, namely, its contractual

right to enforce the Indemnitors to jointly or severally comply with the terms of the GIA.



                                                  17
                                                                                               721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 18 of 21 PageID #: 18




          84.   A declaratory judgment issued by this Court will resolve outstanding issues

between the Surety and the Indemnitors, and allow the Surety to enforce its unconditional rights

and hold the Indemnitors to their specific obligations under the GIA.

          85.   By reason on the foregoing, the Surety is entitled to a declaratory judgment from

this Court.

          WHEREFORE, Plaintiff Argonaut Insurance Company respectfully prays for a declaratory

judgment in its favor, and against Indemnitors, jointly and severally, proclaiming under the GIA;

that the Surety has unconditional rights; that the Indemnitors have specific obligations, upon

demand; and that the Indemnitors must procure the full and complete release of the Bonds and/or

post collateral in the form of an irrevocable letter of credit in the total sum of $202,871,741.81 to

secure 100% of the unreleased liability in connection with the Bonds and/or in the enforcement of

the GIA as the Indemnitors have failed or refused to perform their specific obligations thereunder

despite the written demand of the Surety; that the Court award the expenses, fees, costs, and

attorney’s fees incurred by the Surety; for pre-judgment and post-judgment interest; and for such

other and further relief as the Court deems just and proper under the circumstances.

                                        COUNT FIVE: Indemnity

          86.   The Surety repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation were fully set forth here again and length.

          87.   The GIA requires Indemnitors to indemnify, hold harmless and exonerate the

Surety:

                [F]rom and against any and all Losses, as well as any other expense
                that the Surety may incur or sustain as a result of or in connection
                with the furnishing, execution, renewal, continuation, or substitution
                of any Bond(s). Expenses include, but are not limited to: (a) the cost
                incurred by reason of making an independent investigation in
                connection with any Bond(s) or this Agreement; (b) the cost of


                                                 18
                                                                                               721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 19 of 21 PageID #: 19




               procuring or attempting to procure the Surety’s release from liability
               or a settlement under any Bond(s) upon or in anticipation of Losses,
               including the defense of any action brought in connection therewith;
               and (c) the cost incurred in bringing suit to enforce the Agreement
               against any Indemnitors.

Exhibit A, ¶ 2.

       88.     The Surety has made written demands upon Indemnitors to comply with the terms

and provisions of the GIA, to procure the full and complete release of the Bonds, or to post

collateral of 100% of all unreleased liability under the Bonds (an additional $127, 871,741.81 for

the total sum of $202,871,741.81).

       89.     To date, Indemnitors have failed or refused to procure a full and complete release

of the Surety from the Bonds or to post sufficient collateral, in breach of the GIA.

       90.     Under the terms of the GIA, Indemnitors are liable to the Surety for the cost

incurred by the Surety of procuring or attempting to procure the Surety’s release from liability or

a settlement under any Bonds upon or in anticipation of losses, including the defense of any action

brought in connection therewith and the cost the Surety incurred in bringing suit to enforce the

GIA against Indemnitors, as allowed by paragraph 2 of the GIA.

       91.     The Surety hereby demands indemnity from the Indemnitors, jointly and severally,

to pay over to the Surety all attorneys’ fees, costs, expenses that it has incurred and is anticipated

to incur, to enforce the terms of the GIA, which is currently estimated to be $150,000 (but which

will likely exceed that sum).

       92.     The Surety hereby demands indemnity from the Indemnitors, jointly and severally,

to pay any additional amounts the Surety is required to or deems necessary or expedient in bringing

this suit to enforce the GIA against Indemnitors and to recover the sums it is or will be owed, as

allowed by paragraph 2 of the GIA, currently estimated to be $150,000 (but which will likely

exceed that sum).

                                                 19
                                                                                                721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 20 of 21 PageID #: 20




        WHEREFORE, Plaintiff Argonaut Insurance Company respectfully prays for judgment in

its favor, and against Indemnitors, jointly and severally, on its claim for indemnity under the GIA;

that judgment be rendered against Indemnitors jointly and severally for damages expected to

exceed $75,000 but otherwise to be proven at trial; additional funds of $150,000 necessary to

secure the expenses, court costs, and attorneys’ fees incurred or at this point anticipated to be

incurred in the future, in enforcing the GIA; for pre-judgment and post-judgment interest; and for

such other and further relief as the Court deems just and proper under the circumstances.

                                     COUNT SIX: Exoneration

        93.     The Surety repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation were fully set forth here again and length.

        94.     By virtue of the foregoing facts, the Surety is entitled to an equitable decree of this

Court requiring Indemnitors to exonerate the Surety by satisfying their obligations under the GIA,

and for such other relief as this Court deems just and proper.

        WHEREFORE, Plaintiff Argonaut Insurance Company prays for an equitable decree of

this Court requiring Indemnitors jointly and severally to exonerate it by satisfying their obligations

under the GIA, including, but not limited to, requiring the Indemnitors to pay over to the Surety

$150,000 to cover its estimated attorneys’ fees and costs to enforce the terms of the GIA; and for

such other relief as this Court deems just and proper under the circumstances.

                                   COUNT SEVEN: Quia Timet

        95.     The Surety repeats and reasserts each and every allegation set forth above with the

same force and effect as if each such allegation were fully set forth here again and length.

        96.     By virtue of the foregoing facts, the Surety is entitled to an equitable decree of quia

timet because it fears future probable injury to its rights or interests.



                                                   20
                                                                                                 721.003
 Case: 4:20-cv-01555-RLW Doc. #: 1 Filed: 10/29/20 Page: 21 of 21 PageID #: 21




        WHEREFORE, Plaintiff Argonaut Insurance Company prays for an equitable decree of

this Court quia timet to protect it from future probably injury to its rights or interests, and for such

other and further relief as the Court deems just and proper under the circumstances.

                                                        Respectfully submitted,

                                                        BROWN & RUPRECHT, PC

                                                        /s/ Frank Wendt
                                                        Frank Wendt, 34244(MO)
                                                        2323 Grand Boulevard, Suite 1100
                                                        Kansas City, MO 64108-2670
                                                        Telephone: 816.292.7000
                                                        Facsimile: 816.292.7050
                                                        Email: fwendt@brlawkc.com
                                                        Attorney for Plaintiff Argonaut Insurance
                                                        Company




                                                  21
                                                                                                  721.003
